Citation Nr: 1547324	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-28 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1950 to July 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) for the St. Petersburg, Florida RO.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset during combat service onboard ship during the Korean War.

2.  Resolving all doubt in the Veteran's favor, his current tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hearing Loss Claim

The Veteran seeks service connection for bilateral hearing loss based on in-service acoustic trauma.  He reports exposure to large guns during the invasion of Inchon, and subsequently, in the Korean War.

For the purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In this case, the medical evidence shows that the Veteran is diagnosed with bilateral hearing loss as defined by VA regulation under 38 C.F.R. § 3.385.

In addition, the Veteran served in combat and was likely exposed to acoustic trauma while serving onboard ship in the Korean War given that such is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service acoustic trauma.

The Board recognizes that a VA examiner provided an unfavorable etiology opinion, citing that the Veteran's hearing was normal upon service separation.  Nonetheless, the Veteran has competently reported the onset of his hearing difficulty during combat service, and his account of having the same difficulty since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his hearing loss became manifest during his combat service.  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Given the current medical diagnosis, his in-service, combat-related acoustic trauma, and the credible history of this disability in and since service, the Board concludes that the Veteran's bilateral hearing loss had its onset during combat service.

Accordingly, the service connection claim for bilateral hearing loss is granted.

Tinnitus Claim

The Veteran also seeks service connection for tinnitus.

He is currently diagnosed with tinnitus, a diagnosis which is also capable of lay observation.  In addition, as noted above, the Board determined that the Veteran was exposed to acoustic trauma during service.

The VA examiner determined that the Veteran's tinnitus is also less likely related to his in-service noise exposure.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed Cir. 2007).  Additionally, he is without a doubt competent to report that he suffered acoustic trauma and tinnitus during service.  See generally Charles v. Principi, 16 Vet App. 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Thus, the Board finds that the Veteran's statement that his tinnitus is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

Resolving all doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the Veteran's medical evidence of current tinnitus, (2) his exposure to in-service acoustic trauma, and (3) his competent and credible history of relevant symptoms since his service discharge.  Therefore, the evidence tends to show that the current tinnitus is at least as likely as not caused by the acoustic trauma he suffered in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


